GEATHERS, J.,
concurring in a separate opinion.
I depart with the majority’s conclusion that a reasonable police officer would have entered Wright’s motel room to prevent Wright and Powell from fleeing and to conduct a protective sweep for officer safety. See State v. Herring, 387 S.C. 201, 210, 692 S.E.2d 490, 495 (2009) (“A warrantless search is justified under the exigent circumstances doctrine to prevent a suspect from fleeing or where there is a risk of danger to police or others inside or outside a dwelling.”). Detective Paul Johnson testified that he and other detectives “set up an outside perimeter covering all exits.” Therefore, a reasonable officer would rely on this perimeter to prevent Wright or Powell from leaving the premises. Cf. Minnesota v. Olson, 495 U.S. 91, 100-101, 110 S.Ct. 1684, 109 L.Ed.2d 85 (1990) (observing no need to prevent a suspect’s escape when three or four police squads surrounded the home in which the suspect was a guest).
Further, there was no evidence that police conducted a protective sweep in this case. Rather, Detective Chatfield testified that he “backed out of the room” as Wright and Powell were taken out of the room and the location was secured until a search warrant could be obtained and executed. Likewise, Detective Johnson testified, “Everyone left the room.” Therefore, the evidence does not support the application of the exigent circumstances doctrine discussed in Herring.
Nonetheless, the intrusion into the motel room was justified by the objective of law enforcement to detain, if not arrest, Wright and Powell for their involvement in the Victim’s murder. See United States v. Hensley, 469 U.S. 221, 229, 105 S.Ct. 675, 83 L.Ed.2d 604 (1985) (“[I]f police have a reasonable suspicion, grounded in specific and articulable facts, that a *378person they encounter was involved in or is wanted in connection with a completed felony, then a Terry stop may be made to investigate that suspicion.” (referencing Terry v. Ohio, 392 U.S. 1, 26, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968))); United States v. Santana, 427 U.S. 38, 42-43, 96 S.Ct. 2406, 49 L.Ed.2d 300 (1976) (holding the petitioner’s act of retreating into her house could not thwart a warrantless arrest when it was set in motion in a public place upon probable cause). Therefore, I concur in upholding the trial court’s denial of the motion to suppress and affirming Wright’s conviction.